                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEROME LATTIMORE,                                 :
              Petitioner,                         :
                                                  :
           v.                                     :       Civ. No. 18-5386
                                                  :
PENNSYLVANIA BOARD OF                             :
PROBATION & PAROLE, et al.,                       :
              Respondents.                        :

                                            ORDER
       On December 12, 2018, state prisoner Jerome Lattimore sought federal habeas relief,

alleging that he was denied parole without due process. (Doc. No. 1); 28 U.S.C. § 2254. I referred

his Petition to Magistrate Judge Elizabeth Hey, who recommends denying relief. (Doc. No. 17.)

       No objections to the Report and Recommendation have been made. (Doc. No. 18.)

Accordingly, I must “satisfy [myself] that there is no clear error on the face of the record in order

to accept the recommendation.” Fed. R. Civ. P. 72(b) Advisory Committee Notes; see also

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (the district court must “afford some level

of review” when no objections have been made).

       Having reviewed the Report, I see no errors. “There is no constitutional or inherent right

of a convicted person to be conditionally released before the expiration of a valid sentence.” Ohio

Adult Parole Auth. v. Woodward, 523 U.S. 272, 291 n.2 (1998); Thorpe v. Grillo, 80 F. App’x

215, 219 (3d Cir. 2003). Moreover, Lattimore has not shown that he was denied parole for

impermissible reasons. Cty. of Sacramento v. Lewis, 523 U.S. 833, 847 (1998) (denial of parole

violates substantive due process “only when it ‘can properly be characterized as arbitrary, or

conscience shocking, in a constitutional sense.’”); Newman v. Beard, 617 F.3d 775, 782 (3d Cir.

2010) (same). To the contrary, as Judge Hey observes, the Parole Board denied Lattimore’s parole

request for legitimate penological reasons, including Lattimore’s institutional behavior and level
of risk to the community. Cf. 61 Pa. C.S.A. § 6135(a); Davis v. Harlow, 632 F. App’x 687, 691

(3d Cir. 2015).

       In these circumstances, I will adopt Judge Hey’s Report and Recommendation and deny

Lattimore’s request for relief.

       AND NOW, this 26th day of June, 2019, upon careful and independent consideration of

Jerome Lattimore’s Petition for Writ of Habeas Corpus (Doc. No. 1), Respondents’ Response to

Petition (Doc. No. 11), and Judge Hey’s Report and Recommendation (Doc. No. 17) to which

there are no objections, it is hereby ORDERED that:

   1. The Report and Recommendation (Doc. No. 17) is APPROVED and ADOPTED;

   2. The Petition for Writ of Habeas Corpus (Doc. No. 1) is DISMISSED with prejudice;

   3. A Certificate of Appealability shall NOT ISSUE. See 28 U.S.C. § 2253(c)(1)(A); Slack

       v. McDaniel, 529 U.S. 473, 484 (2000); and

   4. The CLERK OF COURT shall CLOSE this case.

                                                         AND IT IS SO ORDERED.

                                                         /s/ Paul S. Diamond
                                                         ________________________
                                                         Paul S. Diamond, J.




                                                    2
